 


114 HRES 99 EH: 
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 99 
In the House of Representatives, U. S.,

February 10, 2015
 
RESOLUTION 
 
 
 
That the House has heard with profound sorrow of the death of the Honorable Alan Nunnelee, a Representative from the State of Mississippi. That the Clerk communicate these resolutions to the Senate and transmit a copy thereof to the family of the deceased.
That when the House adjourns today, it adjourn as a further mark of respect to the memory of the deceased.  Karen L. Haas,Clerk. 